DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


The abstract of the disclosure is objected to because it contains 152 words. That is, the number of words should be less than 150.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 3-7, 10-18 are objected to because of the following informalities:
"the one or more multi-dimensional time series data sets" should be "the one or more data sets representing multi-dimensional time series data" [Claims 1, 4, 17-18, lines 5/7, 2/3/5, 7/9, 7/9];
"the query" or “the received query” should be "the query/received query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data" [Claims 3, 5, lines 2, 1];
"performs retrieval and computation" should be “performs the retrieving of the one or more multi-dimensional time series and the performing of the one or more computational operations” [Claim 3, line 1];
"generates multi-dimensional output” should be "generates the multi-dimensional output" [Claim 6
"a plurality of multi-dimensional graphs” should be "the one or more multi-dimensional graphs" [Claim 7, line 1];
"the condition” should be "the predetermined condition" [Claim 10, line 3];
"said data sets" should be "said one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors" [Claim 11, lines 5/7];
"real-time streaming data" should be "real-time streaming data representing one or more multi-dimensional time series data sets" [Claims 12-14, all line 1];
"parsing and storing" should be "the parsing the one or more multi-dimensional time series data sets and the storing said data sets in the one or more time series databases" [Claim 13, line 2];
"wherein parsing" should be "wherein the parsing the one or more multi-dimensional time series data sets" [Claim 14, , line 1];
"prior to storing" should be "prior to the storing said data sets in the one or more time series databases" [Claim 14, line 3];
"the receiving, parsing and storing" should be "the receiving of the real-time streaming data representing one or more multi-dimensional time series data sets, the parsing of the one or more multi-dimensional time series data sets, the storing of said data sets in the one or more time series databases " [Claim 15, line 1];
“prior to parsing" should be "prior to the parsing of the one or more multi-dimensional time series data sets" [Claim 16
"the time series databases" should be "the one or more time series databases" [Claim 16, line 5];
"said retrieved data" should be "said retrieved data corresponding to the missing data from the cold storage means" [Claim 16, line 5];
“non-transitory computer readable medium program" should be "non-transitory computer readable medium" [Claim 17, line 1];
“An apparatus comprising one or more processors or special-purpose computing hardware" should be "An apparatus comprising one or more processors " [Claim 18, line 1].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, 17, 18 
Claims 1, 17, 18 recite "the result" in lines 11, 13, 13. There is insufficient antecedent basis for this limitation in the claims. Claims 2-16 are also rejected due to their dependency on claim 1;
Claims 1, 17, 18 recite "the identified one or more databases" in lines 8, 9, 9. There is insufficient antecedent basis for this limitation in the claims. Claims 2-16 are also rejected due to their dependency on claim 1;
Claim 2 recites "the one or more multi-dimensional databases" in lines 2, 9, 9. There is insufficient antecedent basis for this limitation in the claims. Claims 3-16 are also rejected due to their dependency on claim 2;
Claims 6, 9 recite "the one or more computations" in lines 2, 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “one or more computational operations” prior to this portion of the limitation. Therefore, it is not clear if the “the one or more computations” also refers to the “one or more computational operations”, or other computations. Claims 7-8, 10-16 are also rejected due to their dependency on claim 6;
Claim 8 recites "the one or more graphs" in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “one or more multi-dimensional graphs” prior to this portion of the limitation in claim 6. Therefore, it is not clear if the “the one or more graphs” also refers to the “one or more multi-dimensional graphs”, or other graphs;
Claim 10 recites "the output" in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “multi-dimensional output” prior to this portion of the limitation. Therefore, it is not clear if the “the output” also refers to the “multi-dimensional output”, or another output;
Claim 12 recites "the sensor" in line 3. There is insufficient antecedent basis for this limitation in the claims. That is, the claim only mentions “one or 
Claim 16 recites "the parsed data" in line 5. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 17-18 similarly recite, receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems; identifying the location of the one or more multi-dimensional time series data sets in one or more databases; retrieving the one or more multi-dimensional time series data sets from the identified one or more databases; performing the one or more computational operations on the retrieved one or more multi-dimensional time series data sets; and generating multi-dimensional output based on the result of the one or more 
The limitation of performing the one or more computational operations on the retrieved one or more multi-dimensional time series data sets, as drafted, is a process that, under it’s broadest reasonable interpretation, covers  mathematical concepts. The limitation of and generating multi-dimensional output based on the result of the one or more computational operations, the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time on the retrieved one or more multi-dimensional time series data sets, as drafted, is a process that, under it’s broadest reasonable interpretation, covers a mental processes but from the recitation of implementing it on generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “generating” encompasses the user mentally, and/or with the aid of a pen and paper, writing down an output based on the mathematical calculations which are indicative of states of technical systems within respect to time.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 17-18 recite multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – a computer program, stored on a non-transitory computer readable medium program which, when 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems; identifying the location of the one or more multi-dimensional time series data sets in one or more databases; retrieving the one or more multi-dimensional time series data sets from the identified one or more databases, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as 
Claims 2-16 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-16 recite the same abstract idea of performing calculations and generating an output being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claim 2 recites an additional limitation pertaining to performing the invention using a middleware analysis platform independently of data collection. This judicial exception is not integrated into a practical application. The additional element merely implements the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 3-5, 11-16 recite additional limitations pertaining to the performing of the retrieval and mathematical computation steps in real time, identifying a location of time series data sets, converting the query, receiving data from sensors, parsing, structuring the data, and storing the data. These additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of known data warehouse technology as mere tools of data search, storage, and retrieval.
Claims 6-8, 10 recite additional limitations pertaining to the outputting of results based on a graph. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage, retrieval, and display and are merely directed to the well-understood, routine, conventional activities of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values). Therefore, the additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of known data warehouse technology as mere tools of data search, storage, retrieval and display.
Claim 9 recites the additional limitations of pertaining to the performing of the computations which include one or more of correlation, regression and derivatives. This additional step is further considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 9 further recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Anke (US 2007/0282746).
Regarding claim 1, Takenaka discloses:
A method, performed by one or more processors, the method comprising: receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems) [0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H)  query for performing one or more computational operations on one or more data sets is the calculation result acquisition request made by the client PC while the one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems is the sensor data which is based the electrical energies measured by sensor devices with respect to time (time series) for many different dimensions such as temperature, and humidity for example;
identifying the location of the one or more multi-dimensional time series data sets in one or more databases at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 20C.”) and the one or more databases is node device 20A which includes the sensor data storage section 62 that stores the sensor data;
retrieving the one or more multi-dimensional time series data sets from the identified one or more databases at least by ([0102] “The sensor data search section 51 of the node device 20A acquires “sensor data 1-1-1”, “sensor data 1-1-2”, “sensor data 1-2-1”, and “sensor data 1-2-2” from the sensor data storage section 62. On the other hand, in response to the sensor data acquisition request S made by the node device 20A, the node device 20B transmits “sensor data 3-1-1”, “sensor data 3-1-2”, “sensor data 3-2-1”, and “sensor data 3-2-2” saved in the sensor data storage section 62 to the node device 20A via the LAN communication section 25.”) and the identified one or more databases is node device 20A which includes the sensor data storage section 62 from which the sensor data is retrieved;
performing the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation 
and generating multi-dimensional output based on the result of the one or more computational operations at least by ([0104] “Then, the LAN communication section 25 of the node device 20A transmits the calculation results Y1 (ID=1), Y2 (ID=1), Y1 (ID=3), and Y2 (ID=3) for the temperature-humidity index to the client PC 10.”).
Takenaka fails to disclose “the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Anke teaches the above limitation at least by ([0027], [0062] & Fig. 4 describe and show, respectively, how the sensors 118 on the product 102 (one or more technical systems) are used to monitor it’s state and output alerts).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the 
As per claim 2, claim 1 is incorporated, Takenaka fails to disclose “performed by a middleware analysis platform, independently of real-time data collection by the one or more multi-dimensional databases”
However, Anke teaches the above limitation at least by ([0010] “According to another general aspect, a system includes a middleware layer including a request handling layer and a device handling layer, the middleware layer in communication with an application and a device layer including one or more devices.” [0018] “As another example, the PEID 104 may receive data from sensors 118 that may be stored in local data storage 120. For example, the sensors 118 may sense temperature, vibration, and/or pressure relating to the product 102.”) and Fig. 1 shows a middleware layer which performs a plurality of functionalities independently of the real-time data that is collected from the sensors 118 and stored on local data storage 12 (multidimensional databases).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include performing functionalities using middleware independent of data 
As per claim 3, claim 2 is incorporated, Takenaka fails to disclose “wherein the middleware analysis platform performs retrieval and computation substantially in real time from receiving the query”
However, Anke teaches the above limitation by at least by ([0027] “In one aspect, the request handler 152 may operate as a request/response mechanism. However, the request handler 152 may be extended to provide subscriptions on information requests so that the requesting application 108 may receive subscribed information triggered, for example, by changes in values or in regular predefined intervals” [0028] “if the application 108 requests an update on the temperature of an engine, for example, the product 102, then the request may include a product identifier for the product 102 and an InfoItem specifying, for example, a service such as “Current engine temperature.”” [0036] “a number or type of other services that may be allowed to concurrently run on a device together with the service(s) in question, at an execution time of the service(s)” [0071] “A subscription may include a permanent request, which may be executed based on triggering events, for example, on passage of specified time intervals or when an underlying value (e.g., temperature, pressure, humidity) changes.”) and the request, handled by request handling layer 150 within the middleware 110, can be run concurrently with other services, such as aggregation and retrieval; further the request can be run upon receipt of a query or can include extended 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include the performing of the retrieval and computation in real time using middleware as in Anke so that the middleware can provide the most recent data to the applications that depend on it.
As per claim 4, claim 2 is incorporated, Takenaka fails to disclose “wherein the middleware analysis platform identifies the location of the one or more multi-dimensional time series data sets in the one or more databases by accessing metadata associated with the one or more multi-dimensional time series data sets in the one or more databases, said one or more databases being pre-registered with the middleware analysis platform, the metadata including an identifier of the one or more multi-dimensional time series data sets and their respective storage location in the one or more databases”
However, Anke teaches the above limitation at least by ([0031] “the service metadata storage 162 may maintain a list of InfoItems (e.g., information entities) that may be accessed from a PEID as identifying information or attribute 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include the locating of time series data sets based on metadata as in Anke so that the middleware can access the time series data without knowing the details about how or where the data is stored.
As per claim 5, claim 4 is incorporated, Anke further discloses:
wherein middleware analysis platform converts the received query into an expression for performing the one or more computational operations locally at least by ([0039]-[0047] discloses the receiving of a query which is serviced and fulfilled by a composite service “temperature monitor” (the query is converted to the composite service) which comprises multiple services, such as s4, s3, s2, s1 as all performed locally within device handling layers 130/134 within middleware 110).
As per claim 6, claim 5 is incorporated, Takenaka further discloses:
…multi-dimensional output from the one or more computations which are presented on one or more multi-dimensional graphs at least by ([0129] “The graph creation section 53 may create the graph from other sensor data or the calculation result calculated on the basis of the sensor data.”).
Takenaka fails to disclose “wherein the middleware analysis platform generates multi-dimensional output from the one or more computations …”
However, Anke teaches the above limitation at least by ([0039] discloses the generating of a temperature warning message sent as a result of the calculations of the multiple services, as aforementioned, which is all performed within device handling layers 130/134 within middleware 110).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include the use of middleware to generate multidimensional output as in Anke so that the middleware does not need to send and retrieve the computations/results to be performed and returned externally which is more likely to cause potential errors.
As per claim 7, claim 6 is incorporated, Takenaka further discloses:
wherein a plurality of multi-dimensional graphs are presented, representing a sequence of time slices at least by (0129] “The graph creation section 53 
As per claim 9, claim 6 is incorporated, Takenaka fails to disclose “wherein the one or more computations include one or more of correlation, regression and derivatives”
However, Anke teaches the above limitation at least by ([0020] “example services that may be relocated to the service execution environment 122 and the service execution environment 124 may be configured to calculate, for example, a linear regression of data values, a moving average of data values, threshold monitoring, a notification, or a number of occurrences of an event or item.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include computations such as correlation, regression, and derivatives as in Anke so that separate time-series can be combined to perform a calculation that requires the performance of multiple sub-computations.
As per claim 10, claim 6 is incorporated, Anke further discloses:
further comprising monitoring the output against an predetermined condition, and issuing an alert and/or performing an automatic operation on the one or more technical systems responsive to the condition being detected at least by ([0027] “For example, the application 108 may request analysis results regarding the temperature of the product 102 whenever the temperature fluctuates more than a predetermined amount, or every minute. For example, the application may request an alert if the temperature of the product 102 increases more than 10 degrees in one minute or less.”).
Regarding claim 17, Takenaka discloses:
A computer program, stored on a non-transitory computer readable medium program which, when executed by one or more processors of a data processing apparatus, causes the data processing apparatus to carry out a method comprising: receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems) [0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the  query for performing one or more computational operations on one or more data sets is the calculation result acquisition request made by the client PC while the one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems is the sensor data which is based the electrical energies measured by sensor devices with respect to time (time series) for many different dimensions such as temperature, and humidity for example;
identifying the location of the one or more multi-dimensional time series data sets in one or more databases at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0101] “In response to the calculation result acquisition request C, saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 20C.”) and the one or more databases is node device 20A which includes the sensor data storage section 62 that stores the sensor data;
retrieving the one or more multi-dimensional time series data sets from the identified one or more databases at least by ([0102] “The sensor data search section 51 of the node device 20A acquires “sensor data 1-1-1”, “sensor data 1-1-2”, “sensor data 1-2-1”, and “sensor data 1-2-2” from the sensor data storage section 62. On the other hand, in response to the sensor data acquisition request S made by the node device 20A, the node device 20B transmits “sensor data 3-1-1”, “sensor data 3-1-2”, “sensor data 3-2-1”, and “sensor data 3-2-2” saved in the sensor data storage section 62 to the node device 20A via the LAN communication section 25.”) and the identified one or more databases is node device 20A which includes the sensor data storage section 62 from which the sensor data is retrieved;
performing the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 
and generating multi-dimensional output based on the result of the one or more computational operations at least by ([0104] “Then, the LAN communication section 25 of the node device 20A transmits the calculation results Y1 (ID=1), Y2 (ID=1), Y1 (ID=3), and Y2 (ID=3) for the temperature-humidity index to the client PC 10.”),
Takenaka fails to disclose “the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Anke teaches the above limitation at least by ([0027], [0062] & Fig. 4 describe and show, respectively, how the sensors 118 on the product 102 (one or more technical systems) are used to monitor it’s state and output alerts).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further 
Regarding claim 18, Takenaka discloses:
An apparatus comprising one or more processors or special-purpose computing hardware configured to execute program instructions to carry out a method comprising: receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems) [0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective  query for performing one or more computational operations on one or more data sets is the calculation result acquisition request made by the client PC while the one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems is the sensor data which is based the electrical energies measured by sensor devices with respect to time (time series) for many different dimensions such as temperature, and humidity for example;
identifying the location of the one or more multi-dimensional time series data sets in one or more databases at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0101] “In response to the calculation result acquisition request C, the sensor data search section 51 of the node device 20A searches for the sensor data corresponding to “IDS=1” and “IDS=2” from “sensor ID=1” and “sensor ID=3”, respectively, saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 
retrieving the one or more multi-dimensional time series data sets from the identified one or more databases at least by ([0102] “The sensor data search section 51 of the node device 20A acquires “sensor data 1-1-1”, “sensor data 1-1-2”, “sensor data 1-2-1”, and “sensor data 1-2-2” from the sensor data storage section 62. On the other hand, in response to the sensor data acquisition request S made by the node device 20A, the node device 20B transmits “sensor data 3-1-1”, “sensor data 3-1-2”, “sensor data 3-2-1”, and “sensor data 3-2-2” saved in the sensor data storage section 62 to the node device 20A via the LAN communication section 25.”) and the identified one or more databases is node device 20A which includes the sensor data storage section 62 from which the sensor data is retrieved;
performing the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these 
and generating multi-dimensional output based on the result of the one or more computational operations at least by ([0104] “Then, the LAN communication section 25 of the node device 20A transmits the calculation results Y1 (ID=1), Y2 (ID=1), Y1 (ID=3), and Y2 (ID=3) for the temperature-humidity index to the client PC 10.”),
Takenaka fails to disclose “the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Anke teaches the above limitation at least by ([0027], [0062] & Fig. 4 describe and show, respectively, how the sensors 118 on the product 102 (one or more technical systems) are used to monitor it’s state and output alerts).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include multi-dimensional output indicative of states of technical systems as in Anke in order to be able to view the status of systems, which include the sensors, without needing to monitor more granular sensor data directly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Anke (US 2007/0282746) and further in view of Pal (US 2018/0089324).
As per claim 8, claim 6 is incorporated, Takenaka, Anke fail to disclose “wherein the one or more graphs are multi-dimensional scatter plots”
However, Pal teaches the above limitation at least by ([0368] “The reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, etc.), where the format of the graph may be selected using the user interface controls 1302 along the left panel of the user interface 1300. FIG. 14 illustrates an example of a bar chart visualization 1400 of an aspect of the statistical data 1301. FIG. 15 illustrates a scatter plot visualization 1500 of an aspect of the statistical data 1301.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pal into the teaching of Takenaka, Anke because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include graphs including scatter plots with multiple dimensions as in Pal in order to more clearly display a more granular correlation by plotting each of the data points on the graph.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Anke (US 2007/0282746) and further in view of Park (US 2019/0158309).
As per claim 11, claim 6 is incorporated, Takenaka further discloses:
further comprising: receiving, from the one or more sensors, real-time streaming data representing one or more multi-dimensional time series data sets, the one or more sensors being associated with one or more technical systems at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems [0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective measurement time-of-days hhmmss1 to hhmmss4 as shown in FIG. 11A.”);
and storing said data sets in one or more time series databases at least by ([0101] “In response to the calculation result acquisition request C, the sensor data search section 51 of the node device 20A searches for the sensor data corresponding to “IDS=1” and “IDS=2” from “sensor ID=1” and “sensor ID=3”, respectively, saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 20C.”).
Takenaka, Anke fail to explicitly disclose “parsing the one or more multi-dimensional time series data sets to provide said data sets in a predetermined structure
Park teaches the above limitation at least by ([0197] “different sensors send measurements or other data to building management platform 102 using a variety of different communications protocols or data formats. Building management platform 102 can be configured to ingest sensor data received in any protocol or data format and translate the inbound sensor data into a common data format” [0246] “BMS 600 can be configured to collect data samples from client devices 548, remote systems and applications 544, 3rd party services 550, and/or building subsystems 528, and provide the data samples to Cloud building management platform 620 to generate raw timeseries data, derived timeseries data, and/or entity data from the data samples.”) and the parsing is the translating of the ingested sensor data into a common format.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Park into the teaching of Takenaka, Anke because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the translating of the sensor data into a common format as in Park so that the system can directly utilize the data for further processing and to avoid any potential errors.
As per claim 12, claim 11 is incorporated, Takenaka further discloses:
wherein the real-time streaming data comprises a plurality of streams, each associated with a respective sensor, the respective dimension relating to a time-varying quantity or parameter measured or detected by the sensor at a plurality of time intervals at least by ([0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective measurement time-of-days hhmmss1 to hhmmss4 as shown in FIG. 11A.”).
As per claim 13, claim 12 is incorporated, Park further discloses:
further comprising cleaning the received real-time streaming data prior to parsing and storing in the one or more time series databases at least by ([0246] “Cloud building management platform 620 can process and transform the data samples to generate derived timeseries data. Throughout this disclosure, the term “derived timeseries data” is used to describe the result or output of a transformation or other timeseries processing operation performed by various services of the building management platform 620 (e.g., data aggregation, data cleansing, virtual point calculation, etc.).”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Anke (US 2007/0282746) and Park (US 2019/0158309) and further in view of McCUSKER (US 2012/0072983).
As per claim 14, claim 13 is incorporated, Takenaka, Anke, Park fail to disclose “wherein parsing comprises structuring the real-time streaming data using an ontology associated with the respective sensor from which the streaming data is received, prior to storing in the one or more time series databases”
However, McCUSKER teaches the above limitation at least by ([0063]-[0064] disclose the collection, transformation, and storage of the sensor data into a sensor mapping ontology provided and managed by the KDM 405). Sensor data transformation modules are installed in the DCM 401 (401.1, 401.2, 401.3, 401.4, 401.5, 401.6). The sensor mapping ontology serves to map and transform various attributes of proprietary sensor formats into a common format”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of McCUSKER into the teaching of Takenaka, Anke, Park because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the transforming of the sensor data into a common format based on an ontology as in McCUSKER so that the system can make the data from the sensors more easily pluggable for applications that require data from certain types of sensors.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Anke (US 2007/0282746) and Park (US 2019/0158309) and McCUSKER (US 2012/0072983) and further in view of Qiao (US 2017/0139956).
As per claim 15, claim 14 is incorporated, Takenaka, Anke, Park, McCUSKER fail to disclose “wherein the receiving, parsing and storing is performed substantially in real time”
However, Qiao teaches the above limitation at least by ([0016] “In addition, the data-ingestion engine may not require significant memory for storing the data, because the data is processed in real time, i.e., as the data is received from the source.” [0024] “In order to address this problem and use data received or obtained from an arbitrary source, system 100 may need to ingest the data in real time (or “on the fly”) and perform operations on the data to convert or transform the data to a common format, and/or clean up the data or test the data for quality assurance. In addition, system 100 may output the data to one or more sinks (i.e., there may be one-to-many egress of the data” [047] “The illustrated data-ingestion engine may ingest data from a data source (such as a NoSQL data store) into a sink (such as a HDFS)”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Qiao into the teaching of Takenaka, Anke, Park, McCUSKER because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the receiving, parsing, and storing of data in real time as in Qiao so that the system can output the most updated data to users at any time.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Anke (US 2007/0282746) and Park (US 2019/0158309) and McCUSKER (US 2012/0072983) and Qiao (US 2017/0139956) and further in view of Bank (US 2006/022216).
As per claim 16, claim 15 is incorporated, Takenaka, Anke fail to disclose “further comprising storing the received real-time streaming data, prior to parsing, in a cold storage means and, in response to subsequently identifying one or more sets of missing data stored in the one or more time series databases, identifying and retrieving data corresponding to the missing data from the cold storage means and inserting said retrieved data into the parsed data to provide updated data in the time series databases”
However, Park teaches further comprising storing the received real-time streaming data, prior to parsing, in a cold storage means at least by ([0260] “Data collector 612 can provide the raw timeseries data to the services of Cloud building management platform 620 and/or store the raw timeseries data in storage 614.” [0197] discloses the determining of derived time series data from raw timeseries data) and the raw timeseries data is stored (raw, before being translated or parsed) in storage 614 (cold storage means). Further, the examiner notes the language of "storing the received real-time streaming data ... in a cold storage means..." does not invoke 112(f). That is, claim 1 and it’s dependent claims recite that one or more processors and one or more time series databases perform the method comprising the storing steps, and thus, provide sufficient structure, material or acts for carrying out the function of "storing".
 prior to the effective filing date of the claimed invention to incorporate the teaching of Park into the teaching of Takenaka, Anke because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the storing of raw time series data in a database as in Park so that the system can reference the data in the future, such as to fill in missing information.
Takenaka, Anke, Park, McCUSKER, Qiao fail to disclose “and, in response to subsequently identifying one or more sets of missing data stored in the one or more time series databases, identifying and retrieving data corresponding to the missing data from the cold storage means and inserting said retrieved data into the parsed data to provide updated data in the time series databases”
However, Bank teaches the above limitations at least by ([0010] “The invention also provides for carrying out a comparison between the first and second databases, to obtain a statement about the equality of the information content of the two databases. Starting from the data comparison, according to the invention a report (error log file) about the errored and/or missing records is produced. Finally, a function to correct the errored and/or missing records is also provided.” [0235] “The time series in the second database DB2” [0326] “an identified difference between the first and second databases can be corrected immediately. Another function, the redelivery function, includes a set of functions to select an errored or missing record in the context of the second database in a 
A record is absent from the first database, but present in the second database.
A record is present in the first database, but absent from the second database.
A record is present in the first database, but present in the second database with the wrong contents.”) and the cold storage means can be any of the databases.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bank into the teaching of Takenaka, Anke, Park, McCUSKER, Qiao because the references similarly disclose the processing, retrieval and storage of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the correcting of missing data as in Bank in order to prevent possible errors when the data is utilized in the future.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169